Citation Nr: 0321796	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  98-04 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jefferson K. Faught, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from August 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.

The veteran was afforded a personal hearing before RO 
personnel in December 1997.  A transcript of the hearing has 
been associated with the claims folder.


REMAND

When the case was received by the Board in August 2002, the 
Board undertook additional development of the evidence of 
this case pursuant to 38 C.F.R. § 19.9(a)(2).  The veteran 
was accorded an examination for disability evaluation 
purposes in March 2003 and service personnel records were 
received in April 2003.

Recently, however, the United States Court of Appeals for the 
Federal Circuit invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. Cir. 
2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  The Board no longer 
has authority to decide claims based on new evidence that it 
develops or obtains without obtaining a waiver.  The result 
is that the RO must review evidence developed by the Board 
and adjudicate the claim considering that evidence, as well 
as evidence previously of record.

Accordingly, this matter is REMANDED to the RO for the 
following:

The RO should re-adjudicate the veteran's 
claim in light of the evidence added to the 
record since the last Supplemental 
Statement of the Case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative should 
be furnished a SSOC and be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


